--------------------------------------------------------------------------------

EXHIBIT 10.1
 
STIPULATION AND AGREEMENT


Dated March 23, 2007


Article I – Introduction


In Docket Nos. RPU-03-1, RPU-04-3, and RPU-05-4, the Iowa Utilities Board
(“Board”) issued orders approving settlements between the Iowa Office of
Consumer Advocate (“OCA”) and MidAmerican Energy Company (“MidAmerican”)
addressing ratemaking principles pursuant to Iowa Code Section 476.53 for the
construction of rate-regulated wind generation projects.  MidAmerican and the
OCA support the development of additional new wind generation resources where
the projected revenues of the wind generation resources offset, or exceed, the
projected costs.  Projects that MidAmerican may undertake pursuant to this
Stipulation and Agreement shall be referred to collectively as the “Wind IV Iowa
Projects”.
 
Article II – Purpose
 
This Stipulation and Agreement has been prepared and executed by the signatories
for the purpose of stipulating to their mutually-agreed position in the
ratemaking principles case regarding the Wind IV Iowa Projects.  MidAmerican
commits to filing an application for ratemaking principles pursuant to Section
476.53 of the Iowa Code at a mutually agreeable date after executing this
Stipulation and Agreement.
 
In consideration of the mutual agreements set forth herein, the signatories
stipulate their belief that the Board should issue an order that allows the
terms and provisions of this Stipulation and Agreement to be fully implemented.
 
 
 
1

--------------------------------------------------------------------------------


 
Article III – Ratemaking Principles and Ratemaking Provisions


The signatories to this Stipulation and Agreement agree to support the Wind IV
Iowa Projects with the following ratemaking principles and ratemaking
provisions:
 
RATEMAKING PRINCIPLES: 


Topic
 
Ratemaking Principle
Iowa Jurisdictional Allocation
 
The Wind IV Iowa Projects will be allocated to Iowa in the same manner as the
Greater Des Moines Energy Center, Council Bluffs Energy Center Unit No. 4, and
authorized prior wind projects that were addressed in Dockets SPU-
05-9 and SPU-05-12.
Economic Test for Qualifying Projects
 
Each Wind IV Iowa Project that, at a minimum, is projected to earn its revenue
requirement, including its allowed cost of capital shall qualify for rate
treatment under these ratemaking principles.  In order to determine if a project
so qualifies, a conventional revenue requirement will be calculated for each
proposed project, levelized and then converted to a cents per kWh basis.  In
turn, the incremental benefits (revenues) of the project, converted to a
comparable cents per kWh basis, will be subtracted from the revenue
requirement.  If the net result is a positive cents per kWh (i.e., the costs
exceed the benefits), the project will be deemed to not earn its revenue
requirement and will not qualify for rate treatment under these ratemaking
principles.  On the other hand, if the net result is zero or a negative cents
per kWh (i.e., the benefits equal or exceed the costs), the project will be
deemed to earn its revenue requirement and will qualify for rate treatment under
these ratemaking principles.  MidAmerican will perform the above-mentioned
economic test in good faith using reasonable estimates of projected costs and
other reasonable assumptions and the test will be completed prior to the
decision to construct a project at any particular site or sites.
 
In the event that actual capital costs of a Wind IV Iowa Project are lower than
the projected capital costs, rate base shall consist of actual costs.  In the
event that actual capital costs exceed the capital expenditures that would
result in the economic evaluation greater than zero as defined in the above
paragraph, MidAmerican shall be required to establish the prudence and
reasonableness of such excess before it can be included in rates.
Size Cap
 
The ratemaking principles shall be applicable to all new wind capacity up to 540
MW placed into service on or before December 31, 2013, and not currently in
service, except for the 123 MW Pomeroy Project currently under development,
which is being completed under ratemaking principles approved in Docket No.
RPU-05-4.

 
2

--------------------------------------------------------------------------------


 
 

     
Depreciation
 
The depreciation life of each Wind IV Iowa Project for ratemaking purposes shall
be 20 years.
Return on Equity
 
The allowed return on common equity investment (ROE) on the portion of the Wind
IV Iowa Projects included in Iowa electric rate base shall be 11.7%.
Renewable Energy and CO2 Credits and the Like
 
The Iowa jurisdictional portion of any revenues from the sale of renewable
energy credits, carbon dioxide credits or other environmentally related benefits
associated with each Wind IV Iowa Project shall be recorded above-the-line, in
FERC accounts 456 and 411.8, by MidAmerican, through the 20-year depreciation
life of such Projects (and thereafter as ordered by the Board in a contested
case proceeding), and for the duration of the Stipulation and Settlement in
Docket No. RPU-03-1, such revenues and benefits shall be recorded in the
accounts specified in Appendix 2 and included in the revenue sharing
calculations of items “g” and “h” of, the Stipulation and Settlement in that
docket.
Federal Production Tax Credit
 
The Iowa jurisdictional portion of any federal production tax credits associated
with each Wind IV Iowa Project shall be recorded above-the-line, in FERC account
409.1, by MidAmerican, through the 20-year depreciation life of such Projects
(and thereafter as ordered by the Board in a contested case proceeding), and for
the duration of the Stipulation and Settlement in Docket No. RPU-03-1, such
federal production tax credits shall be recorded in the accounts specified in
Appendix 2 and included in the revenue sharing calculations of items “g” and “h”
of the Stipulation and Settlement in that docket.
Wholesale Sales Revenue
 
Through the revenue sharing calculation for calendar year 2013, the Iowa
jurisdictional portion of wholesale sales revenue associated with all generating
units included in MidAmerican’s Iowa jurisdictional electric rate base
(including the Wind IV Iowa Projects) shall be recorded above-the-line in the
accounts specified in Appendix 2 and included in the revenue sharing
calculations of items “g” and “h” of the Stipulation and Settlement in Docket
No. RPU-03-1.  Thereafter, the ratemaking treatment of the Iowa jurisdictional
portion of wholesale sales revenue associated with all generating units included
in MidAmerican’s Iowa jurisdictional electric rate base (including the Wind IV
Iowa Projects) shall be determined by the Board in a contested case proceeding.

 
3

--------------------------------------------------------------------------------


 
 
RATEMAKING PROVISIONS:


Topic
 
Ratemaking Provision
Renewable Energy and CO2 Credits and the Like (for existing MidAmerican wind
generation covered by prior Board-approved ratemaking principles)
 
The Iowa jurisdictional portion of any revenues from the sale of renewable
energy credits, carbon dioxide credits or other environmentally related benefits
associated with each wind power generation project covered by settlements
approved by the Board in Docket Nos. RPU-05-4, RPU-04-3, RPU-03-1 shall be
recorded above-the-line, in accounts 456 and 411.8, by MidAmerican, through the
20-year depreciation life of such projects (and thereafter as ordered by the
Board in a contested case proceeding), and for the duration of the Stipulation
and Settlement in Docket No. RPU-03-1, such revenues and benefits shall be
recorded in the accounts specified in Appendix 2 and included in the revenue
sharing calculations of items “g” and “h” of the Stipulation and Settlement in
that docket.
Federal Production Tax Credit
 
The Iowa jurisdictional portion of any federal production tax credits associated
with each wind power generation project covered by settlements approved by the
Board in Docket Nos. RPU-05-4, RPU-04-3, RPU-03-1 shall be recorded
above-the-line, in FERC account 409.1, by MidAmerican, through the 20-year
depreciation life of such projects (and thereafter as ordered by the Board in a
contested case proceeding), and for the duration of the Stipulation and
Settlement in Docket No. RPU-03-1, such federal production tax credits shall be
recorded in the accounts specified in Appendix 2 and included in the revenue
sharing calculations of items “g” and “h” of the Stipulation and Settlement in
that docket.
Conditional Overall Rate Freeze Extension Through December 31, 2013
 
Subject to the conditional exit explained below, neither MidAmerican nor the OCA
shall seek or support a non-revenue neutral electric rate change to become
effective prior to January 1, 2014.
Conditional Overall Revenue Sharing Extension Through December 31, 2013
 
Subject to the modifications described below, revenue sharing as approved by the
Board in Docket No. RPU-03-01 for the years 2006-2010 shall apply in 2013.  The
customer portion of any revenue sharing benefits generated with respect to the
2013 revenue sharing year shall be used to reduce the Iowa jurisdictional
portion of the investment in the Wind IV Iowa Projects.

 
4

--------------------------------------------------------------------------------


 
 

     
Condition for Exiting Overall Rate Freeze Extension and Modifying Revenue
Sharing Extension
 
MidAmerican shall be released from its obligation not to seek or support a
non-revenue neutral electric rate change to become effective prior to January 1,
2014, only in the event its projected return on equity for 2013 would be below
10% with such projection to be based upon its 2011 actual Iowa jurisdictional
electric cost of service plus pro forma adjustments (to cost of service, rate
base, revenues, etc.), including pro forma adjustments to achieve a reasonable,
representative and recurring level of wholesale margins.  In the rate case
contemplated above, MidAmerican’s wholesale margins pro forma adjustments shall
not include any sharing between customers and shareholders of such wholesale
margins, and all such reasonable, representative and recurring margins shall be
shall be recorded above-the-line, in MidAmerican’s proposals in such
proceeding. In the event MidAmerican seeks such a rate change as a result of
this condition occurring, then in such rate case there shall be no limitations
or requirements with respect to the positions that may be taken by the OCA and
MidAmerican, except that the OCA and MidAmerican shall be required to honor
their settlement obligations as approved and ordered in this and in the prior
Board ratemaking principles determinations, and other stipulations/agreements
between the OCA and MidAmerican.
Revenue Sharing Condition Applicable to Any Rate Case for Electric Rates to be
Effective in 2013
 
In the event MidAmerican receives Board approval to increase Iowa electric rates
effective in 2013, the revenue sharing arrangement currently in effect shall
apply in 2013, subject to the following modifications:
i) All Iowa jurisdictional electric operating income, if any, that exceeds the
combined allowed return on common equity established in the rate case (i.e. the
allowed rates of return applicable from ratemaking principle decisions and all
other rate base weighted as a percentage of total rate base) shall be subject to
revenue sharing.
ii) The revenue sharing formula shall be as follows: 83.3% of operating income
subject to revenue sharing shall be used to offset Wind IV Iowa Projects rate
base and the remaining 16.7% of operating income shall be retained by
MidAmerican.
iii) 100% of the Iowa jurisdictional portion of wholesale electric margins shall
be accounted for above-the-line for purposes of these revenue sharing
calculations.

 
 
5

--------------------------------------------------------------------------------



 

     
Quad Cities Nuclear Decommissioning Expenses Ratemaking Treatment Through 2012
or 2013
 
Subject to regulatory approval, effective January 1, 2007, through December 31,
2013 (or December 31, 2012 in the event there is a rate increase in 2013), there
shall be a reduction in decommissioning funding from the 2006 level of
$8,299,012 deposited annually into the Quad Cities Nuclear Power Stations’
decommissioning trusts funds to a new decommissioning funding level, effective
January 1, 2007, of $1,595,964.  The remaining difference, of $6,703,048 shall
be used to reduce east and south residential base rates in 2008, to $.089/kWh
and to reduce east and south residential base rates in 2009 to $.088/kWh as
approved by the Board in Docket No. RPU-04-2, or as ultimately required by
subsequent Board order.  To the extent the amount of the above-mentioned
reduction in funds contributed annually to the decommissioning trusts funds
exceeds the amount needed to implement the Board-approved rate-reductions for
south and east zones for residential customers, 100 percent of the remaining
amount shall be used, during 2007-2013 (or 2007 - 2012 in the event there is a
rate increase in 2013), to reduce the Wind IV Iowa Projects investment in rate
base (including AFUDC) or the investment in Council Bluffs Energy Center Unit
No. 4 plant (including AFUDC), whichever has the highest ROE.


Article IV -- Joint Motion


The signatories shall jointly file with the Board this Stipulation and Agreement
in the docket initiated by MidAmerican’s filing of a ratemaking principles
application pursuant to Iowa Code Section 476.53 for the Wind IV Iowa Projects.
The signatories shall also file with the Board a joint motion requesting that
the Board accept this Stipulation and Agreement without condition or
modification.
 
 
6

--------------------------------------------------------------------------------


 
Article V — Condition Precedent
 
This Stipulation shall not become effective unless and until the Board accepts
the same in its entirety without condition or modification.
 
Article VI -- Privilege and Limitation


This Stipulation and Agreement is made pursuant to Iowa Code §17A.10 and 199
I.A.C. §7.2(11). This Stipulation and Agreement shall become binding upon the
signatories upon its execution; provided, however, that if this Stipulation and
Agreement does not become effective in accordance with Article V above, it shall
be null, void and privileged.
 
This Stipulation and Agreement relates only to the specific matters referenced
herein, and neither signatory waives any claim or right that it may otherwise
have with respect to any matter not expressly provided for herein. Except as
expressly provided in this Stipulation and Agreement, neither signatory shall be
deemed to have approved, accepted, agreed or consented to any ratemaking
principle, any method of cost of service determination, or any method of cost
allocation underlying the provisions of this Stipulation and Agreement or be
prejudiced or bound thereby in any other current or future proceeding before any
agency.  Except as necessary to implement Article III, this Stipulation and
Agreement shall not, directly or indirectly, be referred to as precedent in any
other current or future proceeding before the Board.


Article VII – Execution


To facilitate and expedite execution, this Stipulation and Agreement may be
executed by the signatories in multiple conformed copies which, when the
original signature pages are consolidated into a single document, shall
constitute a fully-executed document binding upon all the signatories. The
facsimile signatures of the signatories shall be deemed to constitute original
signatures, and facsimile copies hereof shall be deemed to constitute duplicate
originals.
 
 
7

--------------------------------------------------------------------------------


 
Article VIII - Modification and Amendment


This Stipulation and Agreement shall not be amended or modified except by an
instrument in writing signed by all signatories.
 
Article IX — Term
 
1.           This Stipulation and Agreement shall terminate January 1, 2014,
except for the following provisions that shall survive termination: (a)
MidAmerican’s responsibility for revenue sharing for the year 2013; (b) the
Ratemaking Principles in Article III that shall remain in effect as long as the
wind power facilities covered by the Ratemaking Principles continue to provide
regulated electric service to Iowa consumers, and (c) the Ratemaking Provisions
in Article III.
 
2.          This Stipulation and Agreement and the obligations of the
signatories shall terminate if the Board does not approve the terms of this
Stipulation and Agreement, or if for reasons unrelated to this Stipulation and
Agreement MidAmerican’s rate freeze terminates prior to 2013.
 
3.           In the event of termination pursuant to the preceding subparagraph
2, MidAmerican shall be permitted to record as above-the-line expenses an
amortization over a 5-year period all reasonable costs of the Wind IV Iowa
Projects, including cancellation costs, but shall not be entitled to recover a
return on such costs.
 
Article X – Binding Nature
 
This Stipulation and Agreement shall be binding on the signatories. The
signatories shall take no actions directly or indirectly to eliminate or
otherwise limit or expand the scope or effect of this Stipulation and Agreement
throughout its term.
 
Article XI -- Further Assurances


The signatories agree to cooperate in order to effectuate the full and complete
intent of the signatories as expressed in this Stipulation and Agreement.
 
 
8

--------------------------------------------------------------------------------


 
Article XII -- Entire Agreement

This Stipulation and Agreement contains the entire agreement between the
signatories. There are no additional terms, whether consistent or inconsistent,
oral or written, that have not been incorporated into this Stipulation and
Agreement
 
 
 

 

 MIDAMERICAN ENERGY COMPANY
     OFFICE OF CONSUMER ADVOCATE            
/s/  Dean A. Crist
   
/s/  John R. Perkins
 
Name:  Dean A. Crist
   
Name:  John R. Perkins 
 
Date:  March 23, 2007
   
Date:  March 23, 2007
 

 
 
9

--------------------------------------------------------------------------------